Case 20-00170-TLM               Doc 61      Filed 06/01/20 Entered 06/01/20 17:46:07                     Desc Main
                                           Document      Page 1 of 5




Matthew T. Christensen, ISB: 7213
ANGSTMAN JOHNSON
199 N. Capitol Blvd., Ste. 200
Boise, Idaho 83702
Telephone: (208) 384-8588
Facsimile: (208) 629-2157
Email: mtc@angstman.com


Attorney for Debtors

                                 UNITED STATES BANKRUPTCY COURT

                                              DISTRICT OF IDAHO

In re:                                                       Case No. 20-00170-TLM

JOHN L. MCNATT and AMBER M.                                  Chapter 7
MCNATT,

                             Debtors.



        LIMITED OBJECTION TO MOTION FOR TURNOVER OF PROPERTY AND
                                RECORDS

           The Debtors, John and Amber McNatt, by and through their counsel of record,

ANGSTMAN JOHNSON, object to the Motion for Turnover of Property and Records filed May

7, 2020, (Docket No. 46), as follows: 1

           1.       Copy of most recent statement relating to the 1st mortgage lienholder on current

home in McCall, Idaho. It is the Debtors’ understanding that this document was obtained by the

Trustee from the 1st lienholder directly.

           2.       Documentation of status of progress in pursuing potential lawsuit between Cascade

Pipeline and City of Driggs. This is not a lawsuit/claim of the Debtors individually. Rather, it is


1
    Italicized terms are the documents/turnover items requested by the Trustee, followed by the Debtors response.

LIMITED OBJECTION TO MOTION FOR TURNOVER OF PROPERTY AND RECORDS –
PAGE 1
Case 20-00170-TLM        Doc 61     Filed 06/01/20 Entered 06/01/20 17:46:07            Desc Main
                                   Document      Page 2 of 5



a claim of their wholly-owned entity, which is a Debtor in a separate Chapter 7 proceeding (Case

No. 20-00043-TLM). The Debtors in this case are unaware of the status of progress in pursuing

claims against the City of Driggs – that information must come from the Trustee in the corporate

case.

        3.     Copies for all financial statements/balance sheets, bank account statements, and

tax returns for all companies Debtors own or have held an interest in, covering the period of

January 1, 2018, to the present. The Debtors objected to this request to the extent it encompasses

Cascade Pipeline Corporation – the Debtors do not possess the requested documents for that

company. As for Cloud Nine Hair and Nails Studio and Practical Magic Salon, Inc., the Debtors

have produced tax returns and profit and loss statements.

        4.      Documentation of all revenue and expenditures for Debtors personally, and all

businesses Debtors had any interest in during 2019. The Debtors objected to this request to the

extent it encompasses Cascade Pipeline Corporation – the Debtors do not possess the requested

documents for that company. As for Cloud Nine Hair and Nails Studio and Practical Magic Salon,

Inc., the Debtors have produced tax returns, profit and loss statements and some bank account

statements.

        5.     Complete copies of 2018 and 2019 tax returns for all companies, in which Debtors

held an interest. The Debtors objected to this request to the extent it encompasses Cascade Pipeline

Corporation – the Debtors do not possess the requested documents for that company. As for Cloud

Nine Hair and Nails Studio and Practical Magic Salon, Inc., the Debtors have produced tax returns,

profit and loss statements and some bank statements.




LIMITED OBJECTION TO MOTION FOR TURNOVER OF PROPERTY AND RECORDS –
PAGE 2
Case 20-00170-TLM         Doc 61    Filed 06/01/20 Entered 06/01/20 17:46:07             Desc Main
                                   Document      Page 3 of 5



        6.      All documents relating to sale of Kuna house, and details of what Debtors did with

money from sale proceeds. The Debtors have produced all documents in their possession regarding

this request.

        7.      Copies of all financial institution statements (all types of financial institutions,

including, but not limited to, checking, savings, retirements, credit cards, debit cards, prepaid

cards, investments, stocks, bonds, etc.) in which Debtors’ names appear, covering the period of

September 1, 2019, to the date of filing, with identification of the sources of all deposits and uses

of all withdrawals of $500.00 more. The Debtors objected to this request to the extent it

encompasses Cascade Pipeline Corporation – the Debtors do not possess the requested documents

for that company. As for Cloud Nine Hair and Nails Studio and Practical Magic Salon, Inc., the

Debtors have produced tax returns, profit and loss statements and some bank statements.

        8.      Turnover all cashier checks, cash, and/or other instruments Debtors possessed or

controlled at the time of the bankruptcy filing. The cash on hand is addressed under No. 13 below,

and the Debtors are unaware of any “other instruments” possessed or controlled at the time of the

bankruptcy filing. As far as cashier checks, the Debtors do not possess any cashiers checks.

        9.      Documentation relating to sale of Meridian property, including, but not limited to,

what was owed, and what was done with the money from the sale proceeds, and turnover of all

remaining money from sale proceeds. The Debtors have provided an accounting of the sale

proceeds from the sale of this property, including what was done with the money.

        10.     Details of value of Cloud Nine Hair and Salon, assets, and liabilities. As for Cloud

Nine Hair and Nails Studio and Practical Magic Salon, Inc., the Debtors have produced tax returns,

profit and loss statements and bank statements.




LIMITED OBJECTION TO MOTION FOR TURNOVER OF PROPERTY AND RECORDS –
PAGE 3
Case 20-00170-TLM           Doc 61    Filed 06/01/20 Entered 06/01/20 17:46:07           Desc Main
                                     Document      Page 4 of 5



        11.       Pictures of the two (2) Harley Davidson motorcycles, documentation of actual

mileage, copies of titles, copies of insurance coverage, and documentation of all details related

those motorcycles. The Debtors have provided this information to the Trustee.

        12.       Documentation of actual mileage on 2007 Jeep. The Debtors have provided this

information to the Trustee.

        13.       Turnover of $900.00 (un-exemptible portion of the $2,500.00, cash on hand

identified in schedules). The Debtors are in the process of revising their Schedules and Exemption

claims for cash on hand, and will turn over whatever non-exempt portion existed on the date of the

Petition.

        14.       Turnover of $2,729.85, which was the balance in bank account x2558 on the date

of filing. The Debtors are in the process of revising their Schedules and Exemption claims for bank

accounts, and will turn over whatever non-exempt portion existed on the date of the Petition.

        15.       Turnover of $60.04, which was the balance in bank account x6923 on the date of

filing. The Debtors are in the process of revising their Schedules and Exemption claims for bank

accounts, and will turn over whatever non-exempt portion existed on the date of the Petition.

        16.       Documentation of all money/sale proceeds received by Debtors from sale of all real

properties, from time of sales, up to the present, including all details to trace uses of all money.

To the best of the Debtors knowledge, this information has been provided to the Trustee.

            For the foregoing reasons, the Debtors object to the Motion.

        DATED this 1st day of June, 2020.

                                                              /s/ Matt Christensen
                                                       MATTHEW T. CHRISTENSEN
                                                       Attorney for Debtors




LIMITED OBJECTION TO MOTION FOR TURNOVER OF PROPERTY AND RECORDS –
PAGE 4
Case 20-00170-TLM       Doc 61    Filed 06/01/20 Entered 06/01/20 17:46:07       Desc Main
                                 Document      Page 5 of 5




                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 1st day of June 2020, I filed the foregoing document
electronically through the CM/ECF system, which caused the following parties to be served by
electronic means, as more fully reflected on the Notice of Electronic Filing:

       Brett R. Cahoon                     ustp.region18.bs.ecf@usdoj.gov
       Matthew T. Christensen              mtc@angstman.com
       Kimbell D. Gourley                  kgourley@idalaw.com
       Noah G. Hillen                      ngh@hillenlaw.com
       Randall A. Peterman                 rap@givenspursley.com
       Scott C. Powers                     scp@scmlaw.com
       Gary L. Rainsdon                    trustee@filertel.com
       Jan D. Sokol                        jdsokol@lawssl.com
       United States Trustee               ustp.region18.bs.ecf@usdoj.gov


       Any others as listed on the Court’s ECF Notice.



                                                       /s/ Matt Christensen
                                                 Matthew T. Christensen




LIMITED OBJECTION TO MOTION FOR TURNOVER OF PROPERTY AND RECORDS –
PAGE 5
